ORDER
PER CURIAM:
This is an original proceeding wherein relator petitioned for a writ of supervisory control directed to the respondent court to require that an order denying relator’s motion to suppress evidence and for production of evidence in a cause pending in the district court of Gallatin County entitled “The State of Montana, Plaintiff, vs. Gregory Kent Dye, Defendant”, be vacated and reversed.
Following ex parte presentation by counsel an order was issued staying proceedings and requiring that the records be certified to this Court for review and fixing a date for oral argument thereon. The respondent court made written return and counsel for the parties appeared in oral argument on the return day.
*550Upon the hearing counsel for the respondent court confessed error in the district court proceedings and moved that the district court’s order herein complained of be vacated and set aside and that the cause be remanded to the district court for further proceedings.
The Court having considered the arguments presented, the court files, transcript of the evidence, and the applicable law, it is ordered that the motion of the respondent court be denied.
Let the writ of supervisory control issue, commanding the respondent court to vacate and set aside its order to December 9, 1971, denying the motion to suppress and for the production of evidence, and to make and enter an order granting the motion.
Upon the entry of such order the motion of relator’s counsel, made orally at the district court hearing, that the information be quashed should be granted and the cause ordered dismissed.